                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.1 Page 1 of 9



                                   1 CARY JOY ECONOMOU (SBN 211438)

                                   2
                                       Ceconomou@lockelord.com
                                       RICARDO LOPEZ (SBN 315839)
                                   3   Ricardo.lopez@lockelord.com
                                   4
                                       LOCKE LORD LLP
                                       300 S. Grand Avenue, Suite 2600
                                   5   Los Angeles, California 90071
                                   6   Telephone: 213-485-1500
                                       Facsimile: 213-485-1200
                                   7
                                       Attorneys for Plaintiff
                                   8
                                       Evanston Insurance Company
                                   9
                                                    IN THE UNITED STATES DISTRICT COURT
                                  10
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                  11
                                       EVANSTON INSURANCE COMPANY, )
300 S. Grand Avenue, Suite 2600




                                  12
                                       an Illinois corporation,             )
    Los Angeles, CA 90071




                                  13                                        )
       Locke Lord LLP




                                                                Plaintiff,  )
                                  14
                                                                            ) CIVIL ACTION NO.
                                  15          vs.                           )          '19CV1860 BEN MSB
                                                                            ) COMPLAINT FOR
                                  16   LIQUIDAGENTS HEALTHCARE LLC; DECLARATORY RELIEF
                                                                            )
                                       NANCY WILLE, R.N.; JAE KANG and
                                  17                                        )
                                       HELENA KANG, Individually and as
                                                                            )
                                  18   Parents and Next Friends of FRANCES
                                                                            )
                                       MARIE KANG,
                                  19                                        )
                                                                Defendants. )
                                  20
                                                                            )
                                  21

                                  22        Plaintiff Evanston Insurance Company (“Evanston”), through its
                                  23 undersigned attorneys, brings this action for declaratory relief against

                                  24 LiquidAgents HealthCare LLC (“LiquidAgents”), Nancy Wille, R.N. (“Nurse

                                  25 Wille”), Jae Kang and Helena Kang, individually and as Parents and Next Friends

                                  26 of Frances Marie Kang, and states:




                                       COMPLAINT FOR DECLARATORY RELIEF                                            1
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.2 Page 2 of 9



                                   1                                       PARTIES
                                   2         1.     Evanston is an Illinois corporation with its principal place of
                                   3 business and center of operations in Deerfield, Illinois.

                                   4         2.     Liquid Agents HealthCare LLC is a limited liability company with
                                   5 its principal place of business in Plano, Texas. The two members of Liquid

                                   6 Agents HealthCare, LLC are both citizens of Texas.            As a limited liability
                                   7 company takes the citizenship of its members, Liquid Agents HealthCare LLC is

                                   8 a citizen of Texas.

                                   9         3.     Nancy Wille, R.N. is an individual who is a domiciliary and citizen
                                  10 of Iowa.

                                  11         4.     Jae Kang and Helena Kang, individually and as Parents and Next
300 S. Grand Avenue, Suite 2600




                                  12 Friends of Frances Marie Kang, are husband and wife and citizens of California.
    Los Angeles, CA 90071




                                  13 Frances Marie Kang, the living daughter of Mr. and Mrs. Kang, is a domiciliary
       Locke Lord LLP




                                  14 and citizen of California.

                                  15                                JURISDICTION & VENUE
                                  16
                                             5.     This Court has jurisdiction of this matter pursuant to 28 U.S.C.
                                  17
                                       Section 1332(a) because the parties are citizens of different States and/or foreign
                                  18
                                       states, and the amount in controversy exceeds $75,000.00.
                                  19
                                             6.     Venue is appropriate pursuant to 28 U.S.C. Section 1391(b)(3)
                                  20
                                       because it is a district in which certain defendants are subject to the Court’s
                                  21
                                       personal jurisdiction with respect to this action.
                                  22                                         FACTS
                                  23
                                       A.    Evanston issued an insurance policy to LiquidAgents.
                                  24
                                             7.     LiquidAgents is in the business of providing job placement services
                                  25
                                       to healthcare providers.
                                  26




                                       COMPLAINT FOR DECLARATORY RELIEF                                                  2
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.3 Page 3 of 9



                                   1        8.    On December 1, 2016, Evanston issued an insurance policy to
                                   2 LiquidAgents.     More specifically, Evanston issued the Specified Medical
                                   3 Professions Insurance Policy, No. SM917252 on a claims-made basis for the

                                   4 period December 1, 2016 to December 1, 2017 (the “Policy”). A true and correct

                                   5 copy of the Policy is attached as Exhibit A.

                                   6        9.    The Policy includes only those Coverage Parts purchased by the
                                   7 Insured LiquidAgents, which were: (Coverage Part A) Specified Medical

                                   8 Professions Professional Liability Insurance Coverage Part – Claims Made

                                   9 Coverage (the “PL Coverage Part”), and (Coverage Part C) Specified Medical

                                  10 Professions General Liability Insurance Coverage Part – Occurrence Coverage

                                  11 (the “GL Coverage Part”).
300 S. Grand Avenue, Suite 2600




                                  12        10.   The PL Coverage Part has Limits of Liability for each Claim of
    Los Angeles, CA 90071




                                  13 $1,000,000 and in the aggregate of $3,000,000.           The PL Coverage Part
       Locke Lord LLP




                                  14 Deductible is $25,000 each Claim.

                                  15        11.   The GL Coverage Part has Limits of Liability as follows: Coverage
                                  16 A.: $1,000,000 each Occurrence and $50,000 Damage to Premises – Any One

                                  17 Premises; Coverage B.: $1,000,000 each Person or Organization; and Coverage

                                  18 C.: $5,000 each Injured Person. The aggregate for All Coverages of the GL

                                  19 Coverage Part is $3,000,000. The deductibles for the above-reference Coverage

                                  20 Parts is $25,000 Coverage A. Each Occurrence and $25,000 Coverage B. Each

                                  21 Person or Organization.

                                  22        12.   The Professional Services listed in Item 4.A. of the Declarations are:
                                  23 Allied Healthcare Medical Services. The Specified Products, Goods, Operations

                                  24 or Premises listed in Item 4.B. of the Declarations are: Healthcare Staffing

                                  25 Agency; all related premises and operations of the Insured.

                                  26




                                       COMPLAINT FOR DECLARATORY RELIEF                                                3
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.4 Page 4 of 9



                                   1 B.     LiquidAgents filed a claim under the Policy.
                                   2        13.    On December 14, 2016, Jae and Helena Kang filed a lawsuit in Iowa
                                   3 District Court, Dubuque County, Case No. LACV105551 (the “Kang Lawsuit”).

                                   4 The Kang Lawsuit named LiquidAgents and Nurse Wille as defendants, among

                                   5 others.

                                   6        14.    The Kang Lawsuit alleges that Helena Kang and her daughter,
                                   7 Frances, sustained physical injuries related to Frances’ birth at Finley Hospital in

                                   8 Dubuque, Iowa. More specifically, the Kang Lawsuit alleges:

                                   9        a.     Helena Kang was admitted to Finley Hospital on June 15, 2015,
                                  10               while 42 weeks pregnant;
                                  11        b.     Helena Kang was started on a Pitocin induction shortly after being
300 S. Grand Avenue, Suite 2600




                                  12               admitted;
    Los Angeles, CA 90071




                                  13        c.     Nurse Wille was the overnight nurse responsible for the care of
       Locke Lord LLP




                                  14               Helena Kang;
                                  15        d.     On June 16, 2015, it became apparent that Helena Kang had received
                                  16               a higher dosage of Pitocin than prescribed;
                                  17        e.     That same day, a doctor examined Helena Kang and determined that
                                  18               Frances Kang should be delivered by cesarean section;
                                  19        f.     Helena Kang required a blood transfusion during the delivery;
                                  20        g.     After delivery, Frances Kang developed unilateral seizure activity
                                  21               and was ultimately transferred to the University of Iowa Hospitals
                                  22               and Clinics;
                                  23        h.     On June 18, 2015, Frances Kang had a brain MRI, and the
                                  24               radiologist’s impression was listed as “Findings consistent with
                                  25               profound hypoxic ischemic encephalopathy in a full-term infant;”
                                  26




                                       COMPLAINT FOR DECLARATORY RELIEF                                                 4
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.5 Page 5 of 9



                                   1        i.    Frances Kang continues to experience health problems consistent
                                   2              with profound hypoxic ischemic encephalopathy;
                                   3        j.    As to Nurse Wille, it is alleged that she was negligent by: failing to
                                   4              verify the correct dose of Pitocin administrated to Helena Kang;
                                   5              failing to monitor the Pitocin while it was administered; failing to
                                   6              interpret the fetal monitor strips properly; failing to recognize
                                   7              hyperstimulation of the uterus; failing to stop the Pitocin when
                                   8              hyperstimulation occurred; failing to perform intake of IV fluids at
                                   9              shift’s end; and failing to report the Pitocin overdose,
                                  10              hyperstimulation, and unreassuring fetal monitor strips; and
                                  11        k.    As to LiquidAgents, it is alleged that LiquidAgents is vicariously
300 S. Grand Avenue, Suite 2600




                                  12              liable for Nurse Wille’s negligent failure to provide proper medical
    Los Angeles, CA 90071




                                  13              care.
       Locke Lord LLP




                                  14        15.   LiquidAgents has sought defense and indemnification for the Kang
                                  15 Lawsuit under the Policy for itself and Nurse Wille. Evanston agreed to provide

                                  16 a defense to the Kang Lawsuit on behalf of LiquidAgents and Nurse Wille.

                                  17        16.   To the extent Mr. and Mrs. Kang are successful in the prosecution
                                  18 of the Kang Lawsuit, there is a potential that Mr. and Mrs. Kang, individually,

                                  19 and as parents and next friends of Frances Marie Kang, may become a judgment

                                  20 creditor seeking coverage for any potential judgment under the Policy.

                                  21 C.     Knowledge of the Kang Claim before inception of the Policy.
                                  22        17.   On July 18, 2018, Nurse Wille was deposed in the Kang Lawsuit.
                                  23        18.   Nurse Wille testified that she became aware of the alleged Pitocin
                                  24 infusion error on June 19, 2015 – long before the Policy’s inception date of

                                  25 December 1, 2016.

                                  26




                                       COMPLAINT FOR DECLARATORY RELIEF                                                5
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.6 Page 6 of 9



                                   1        19.    Nurse Wille also testified that she discussed the Pitocin infusion
                                   2 error with the Charge Nurse and Finley Hospital’s Risk Manager, among others,

                                   3 in June 2015.

                                   4        20.    Nurse Willie was aware that Frances Marie Kang developed seizure
                                   5 activity following her delivery, which warranted the transfer of the baby to a

                                   6 higher acuity neonatal medical center at the University of Iowa.

                                   7        21.    The Kang Lawsuit alleges that the alleged Pitocin infusion error
                                   8 resulted in Mr. and Mrs. Kang’s child, Frances Kang, suffering from seizure

                                   9 activity and cognitive impairments due to hypoxic ischemic encephalopathy.

                                  10 D.     The Policy does not cover the Kang Claim and/or Kang Lawsuit.
                                  11        22.    The Kang Claim and/or Kang Lawsuit does not fall within the
300 S. Grand Avenue, Suite 2600




                                  12 parameters for coverage under the Policy for several reasons.
    Los Angeles, CA 90071




                                  13        23.    The Insuring Agreement of the Policy’s PL Coverage Part is only
       Locke Lord LLP




                                  14 triggered if, prior to the Policy’s effective date, the insured had no knowledge of

                                  15 an act, error or incident which may lead a reasonable person in the insured’s

                                  16 position to conclude that a claim under the Policy was likely. Nurse Wille was

                                  17 aware of the alleged Pitocin infusion error. As an experienced labor and delivery

                                  18 nurse, Nurse Wille would reasonably foresee that the Pitocin infusion error could

                                  19 result in injury to a newborn, and based on such injury, conclude that a claim,

                                  20 including a lawsuit by the Kang family, was likely. The Insuring Agreement of

                                  21 the PL Coverage Part is not triggered, and the Policy does not provide coverage.

                                  22        24.    The PL Coverage Part does not apply to “[a]ny Claim brought under
                                  23 any other Coverage Part of this Policy.” Even if the Insuring Agreement of the

                                  24 PL Coverage Part was implicated, to the extent the Insured is seeking coverage

                                  25 under the GL Coverage Part as well as the PL Coverage Part, there is no coverage

                                  26 under the PL Coverage Part pursuant to the express terms of the Policy.




                                       COMPLAINT FOR DECLARATORY RELIEF                                                6
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.7 Page 7 of 9



                                   1        25.    For there to be coverage under the Policy’s GL Coverage Part, the
                                   2 Policy requires that the insured have no knowledge of the Bodily Injury or

                                   3 Occurrence prior to the inception of the Policy and the “entirety of the Bodily

                                   4 Injury or Property Damage and Occurrence” must happen during the Policy

                                   5 Period. Here, the Policy Period ran from December 1, 2016 to December 1, 2017.

                                   6 As referenced above, Nurse Wille was aware of the Bodily Injury and Occurrence

                                   7 in June 2015, and the alleged Bodily Injury for the Kang Claim began in June

                                   8 2015 – more than a year before the Policy Period began. Consequently, the GL

                                   9 Coverage Part’s Insuring Agreement has not been triggered and does not provide

                                  10 coverage for the Kang Claim and/or Kang Lawsuit.

                                  11        26.    The Policy’s GL Coverage Part excludes coverage for any claim
300 S. Grand Avenue, Suite 2600




                                  12 “arising out of or in any way involving an act, error or omission in the
    Los Angeles, CA 90071




                                  13 performance of services of a professional nature rendered or that should have
       Locke Lord LLP




                                  14 been rendered by the Insured or by any person or organization for whose acts,

                                  15 errors, or omissions the Insured is legally responsible” [Exclusion A.2.] and

                                  16 “[b]ased upon or arising out of Bodily Injury sustained by any patient, person or

                                  17 resident of a facility receiving services of a professional nature or any such Claim

                                  18 brought by or on behalf of the spouse, child, parent, grandparent, brother, sister

                                  19 or partner of such patient, person or resident of a facility.” [Exclusion B.16.] The

                                  20 Kang Claim includes allegations that Nurse Wille’s purported negligence in

                                  21 performing professional services resulted in injuries to Helena and Frances Kang.

                                  22 Such injuries are excluded from coverage under the Policy’s GL Coverage Part’s

                                  23 straightforward language.

                                  24        27.    Finally, to the extent coverage is sought under the PL Coverage Part,
                                  25 there is no coverage under the GL Coverage Part based on the application of

                                  26 Exclusion A.9.




                                       COMPLAINT FOR DECLARATORY RELIEF                                                 7
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.8 Page 8 of 9



                                   1         28.   The Policy does not contain a severability of interests provision, and
                                   2 the definition of “Insured” includes both, the Named Insured, LiquidAgents, and

                                   3 past Employees, which includes Nurse Wille.

                                   4         29.   By letter dated July 29, 2019, Evanston informed LiquidAgents and
                                   5 Nurse Wille that Evanston will continue to pay reasonable and necessary Claims

                                   6 Expenses, however, Evanston reserves its right to limit or deny indemnity

                                   7 coverage available for the Kang Claim and/or Kang Lawsuit under the Policy.

                                   8                         CLAIM FOR DECLARATORY RELIEF
                                   9         30.   Evanston incorporates by reference, as if set forth fully herein, the
                                  10 allegations of the preceding paragraphs.

                                  11         31.   As a result of the foregoing matters, an actual and justiciable
300 S. Grand Avenue, Suite 2600




                                  12 controversy exists between Evanston, on the one hand, and LiquidAgents and
    Los Angeles, CA 90071




                                  13 Nurse Wille, Jae Kang and Helena Kang, individually and as Parents and Next
       Locke Lord LLP




                                  14 Friends of Frances Marie Kang, on the other hand, regarding the application of

                                  15 coverage and indemnity under the Policy.

                                  16         32.   Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28
                                  17 U.S.C. §§2201, 2202, Evanston seeks a declaration from the Court finding that

                                  18 Evanston has no obligation to provide indemnity coverage to LiquidAgents

                                  19 and/or Nurse Wille and/or Mr. and Mrs. Kang, individually and as parents and

                                  20 next friends of Frances Marie Kang, under the Policy with respect to all factual

                                  21 events arising from and related to the Kang Claim and/or the Kang Lawsuit.

                                  22                              CONDITIONS PRECEDENT
                                  23
                                             33.   All conditions precedent to Evanston’s right to maintain this suit
                                  24
                                       have either been performed, satisfied, or waived.
                                  25

                                  26




                                       COMPLAINT FOR DECLARATORY RELIEF                                                 8
                                   Case 3:19-cv-01860-AJB-MSB Document 1 Filed 09/30/19 PageID.9 Page 9 of 9



                                   1                               PRAYER FOR RELIEF
                                   2         WHEREFORE, Plaintiff Evanston Insurance Company respectfully
                                   3 requests that Defendants LiquidAgents HealthCare LLC, Nancy Wille, R.N., Jae

                                   4 Kang and Helena Kang, individually and as Parents and Next Friends of Frances

                                   5 Marie Kang, be cited to appear and answer as required by the Federal Rules of

                                   6 Civil Procedure, and that the Court enter a judgment in favor of Evanston as

                                   7 requested herein, and awarding Evanston all such other and further relief to which

                                   8 it is entitled.

                                   9

                                  10 Dated: September 30, 2019              LOCKE LORD LLP
                                  11                                        /s/ Cary Joy Economou
                                                                            Cary Joy Economou
300 S. Grand Avenue, Suite 2600




                                  12
                                                                            ceconomou@lockelord.com
    Los Angeles, CA 90071




                                  13                                        Ricardo Lopez
       Locke Lord LLP




                                  14                                        Ricardo.lopez@lockelord.com

                                  15                                        Counsel for Plaintiff
                                  16                                        Evanston Insurance Company
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26




                                       COMPLAINT FOR DECLARATORY RELIEF                                               9
